Citation Nr: 0017855	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, with additional service in the United States Air Force 
Reserve and Army National Guard.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bronchitis, and denied 
entitlement to service connection for hearing loss.  

On June 6, 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic bronchitis, and determined that the 
claim of entitlement to service connection for bilateral 
hearing loss was not well grounded.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In May 1999 the Court affirmed the Board's denial of service 
connection for bilateral hearing loss as not well grounded, 
vacated the decision of the Board with respect to the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis, and remanded this issue to the Board.  
The case has since been returned to the Board for compliance 
with directives that were specified.

In June 1999, the veteran filed a motion challenging the 
Board's June 6, 1997 decision on the grounds of clear and 
unmistakable error (CUE).  This motion is addressed in a 
separate decision under a separate docket number.  

In September 1999 the veteran submitted a statement waiving 
his right of initial review by the RO of all additional 
medical evidence submitted directly to the Board in support 
of his claim.  See, 38 C.F.R. § 20.1304(c) (1999).


The Board construes the added medical records pertaining to 
the presence of hearing loss as the veteran's attempt to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

On April 3, 2000, the Board received notice of withdrawal of 
representation from the veteran's representative, a private 
attorney.  Substitution of Attorney shows the veteran as pro 
se.

On April 12, 2000 the Board acknowledged acceptance and 
withdrawal of representation of the veteran's private 
attorney.

On May 1, 2000, the Board received correspondence from the 
veteran acknowledging receipt of documents of withdrawal of 
representation of his private attorney.  He did not express 
an interest in appointing a new representative. 


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for bronchitis when it issued a rating decision in 
August 1994.

2.  Additional evidence submitted since the August 1994 
decision is duplicative, cumulative, or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it  
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

Evidence received since the final August 1994 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for chronic bronchitis is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1994 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for chronic bronchitis is 
reported in pertinent part below.

In September 1961, on examination for entry into service, the 
veteran's lungs were normal.  In January 1962 he reported 
that he had been experiencing nausea and vomiting for 
approximately two weeks.  Coughing and chest tightness were 
noted.  He was observed to look lethargic and acutely ill.  
There were some rhonchi and possible rales in the right base.  
The impressions were bronchitis and rule out pneumonia.  An 
X-ray examination of the chest was negative.  

The following day the veteran was admitted to the hospital.  
After being hospitalized for one day, he was discharged to 
duty with a diagnosis of acute bronchitis, organism 
undetermined.  On examination in August 1962, for separation 
from service, the lungs and chest were found to be normal.  A 
chest X-ray examination was reported to be negative.


It was noted that the veteran was seen at a private medical 
clinic at Banning, California, in December 1963 for chest 
pain.  On examination, there were fine rhonchi on 
inspiration.  The diagnosis was acute bronchitis.  He was 
placed on medication and, on examination 10 days later, all 
rhonchi had cleared.

It was noted that JN, M.D., in a statement received in 
January 1967, related that the veteran's complaints included 
shortness of breath.  On examination the lungs were clear to 
percussion and auscultation.  The diagnosis was rheumatic 
pericarditis without effusion.  It was noted that Dr. JN 
added in a February 1967 statement that he had first seen the 
veteran in May 1966, and the diagnosis of rheumatic 
pericarditis was made in July 1966.  There was no reference 
to a pulmonary disorder.

Also noted was that in a statement received in October 1982, 
the spouse of JHS, M.D., noted that he had been out of 
practice for over five years and no records were available.  
It was stated he remembered that the veteran was suffering 
from some acute bronchitis in February 1963.  

In February 1984, a copy of a January 1967 report by JEF, 
M.D., was received.  He reported seeing the veteran in March 
1963 for shortness of breath and chest pain, and was informed 
by the veteran that he had been hospitalized for two weeks 
with pneumonia during service.  The impression was "Suffering 
from some allegation lungs disease, Acute Bronchitis."

A July 1984 VA outpatient treatment record shows that, on 
examination of the veteran's lungs, there were bilateral 
scattered rales with some expiratory wheezes.  The diagnosis 
was recurrent allergic/asthmatic bronchitis.

An April 1988 statement from AIF, M.D., shows that the 
veteran complained of periodic episodes of wheezing, coughing 
and shortness of breath.  Pulmonary function testing showed 
marked impairment with suboptimal performance, probably on 
the basis of anxiety.  

Received in October 1988 was a March 1967 medical record 
showing that the veteran had a past history of bronchitis and 
that, for the past four years, he had experienced shortness 
of breath.  

Also received in October 1988 was a copy of a March 1967 
private medical statement showing that the veteran had chest 
pain, coughing and wheezing in May 1966, and on auscultation 
of the lungs, many bronchial rales were shown.  A diagnosis 
of asthmatic bronchitis was made, and it was noted that the 
veteran had been treated for acute bronchitis in February 
1963.  

An April 1989 statement from TLW, M.D., shows the veteran 
stated that he had bronchitis many years before.  It was 
indicated the veteran had stated that he caught bronchitis in 
the service and had never been the same since.  

The veteran had submitted a copy of a November 1966 private 
medical report.  The report shows the veteran was seen for 
complaints of pain in both legs, feet and back and shortness 
of breath which he had not taken very seriously.  X-rays of 
the chest and heart in May 1966 were normal.  It was noted 
that a few days later the veteran had chest pain, cough and 
expectoration.  Auscultation of the lungs showed many 
bronchial rales which cleared with medication.  Objective 
findings in June and July 1966 led to the consideration of a 
diagnosis of pericarditis without effusion.  

Also submitted was an additional statement and private 
medical records, VA outpatient treatment records covering the 
period from May 1989 through March 1992, and statements from 
several service associates and the veteran's former spouse.  
A private physician stated that he could not be definitive 
regarding the connection of the veteran's lung disease to 
service.  

Several statements were received in January 1991 and 
thereafter.  WR, M.D., certified that he was the enlisting 
officer in September 1961 when the veteran enlisted in the 
Army National Guard.  He stated that he was sent to basic 
training and, according to medical records, had bronchitis on 
January 19-20, 1962, during basic training.  Dr. WR said he 
could attest to the validity of the medical records.  


The veteran and his mother provided oral testimony at a 
hearing held before a hearing officer at the RO in December 
1991, and before a Member of the Board in August 1992.  
Transcripts of the testimony are on file.  The testimony was 
consistent with contentions provided on appeal.

Additional evidence submitted included duplicate service 
medical records showing acute bronchitis in January 1962.  
Also submitted were duplicate private medical records 
consisting of a clinical record in December 1963 from a 
private medical clinic in Banning, California, showing 
treatment for acute bronchitis, a copy of a January 1967 
report by JEF, M.D., noting treatment in March 1963 for acute 
bronchitis, a November 1966 statement signed by JN, M.D., a 
March 1967 private medical statement under Dr. JN's 
letterhead but signed by another individual, a June 1972 
private medical record with attached clinical history (marked 
duplicates) indicating bronchial disease and an October 1982 
statement from the wife of a private physician noting that he 
was out of practice but remembered the veteran had acute 
bronchitis in February 1963.

Also submitted was an April 1969 statement from RER, M.D., 
pertaining to rheumatic pericarditis.  A statement from Dr. 
RER in November 1985 pertained to the veteran's request for 
health records of his children.

An August 1988 statement from a private physician noted that 
he no longer had the veteran's treatment records.  Records 
were only kept for 5 years.  He noted that from the 
information sent to him about history of symptoms that he 
treated the veteran in 1963.

An October 1990 statement from Dr. TW shows that all records 
dating between 1955 and 1975 were lost, and that no help was 
available for any needed information.



Statements from WR, Ed. D., in July 1992 and February 1994 
essentially noted that the veteran was sent to basic training 
and, according to medical records, had bronchitis on January 
19-20, 1962, during basic training.  Dr. WR said he could 
attest to the validity of the medical records.

In November 1994 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He contended that the episode of "acute" 
bronchitis in service was, in fact, the beginning of the 
"chronic" bronchitis from which he currently suffers.

Also submitted were lay statements from the veteran's brother 
and friends in January 1995.  There was no information 
provided relating to the veteran's bronchitis.

A May 1995 National Guard enlistment physical examination 
report shows a clinical evaluation of the lungs was normal.  
There was no mention of bronchitis.  

A May 1995 statement from ES, M.D., shows the veteran's 
chronic medical problems were under control and he was 
physically able to join the National Guard as a chaplain.  

Also submitted were numerous VA outpatient medical records 
and some private treatment records dating between 
approximately the mid 1980's through the late 1990's 
referring to intermittent treatment for lower respiratory 
disability including bronchitis.  A September 1985 private 
hospital record noted as history that the veteran joined the 
military and stayed there nine months but developed severe 
bronchitis and was discharged.  A December 1985 clinical 
entry by a VA social worker noted the veteran was looking for 
help with service-connected compensation or nonservice 
connected pension benefits for bronchitis contracted in 
service between 1961 and 1962.

Medical records from St. Joseph's Medical Center show 
treatment of the veteran on September 9, 1999, for complaints 
of intermittent coughing which had increased in frequency.  
He had come from home to the medical center.  A history of 
recurrent bronchitis was noted.  A chest X-ray was normal.  
Diagnostic impression was simple mild to chronic bronchitis.  
He was sent home. 

Medical records from St. Joseph's Medical Center show 
treatment of the veteran on October 3, 1999 for cold 
symptoms.  On examination he was in no acute distress.  He 
had been seen three weeks earlier with complaints of 
productive cough with shortness of breath and found to have 
bronchitis.  He was treated with antibiotics and 
bronchodilators.  He noted having excellent improvement.  
Currently he was developing more coughing and wheezing, 
primarily nocturnally.  He was not having any chest 
discomfort, fever or chills.  The small sputum produced was 
clear.  Following objective examination diagnosis was 
resolving bronchitis.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secure with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the first disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for chronic bronchitis which the RO 
finally denied in August 1994.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board notes that the duplicate records submitted by the 
veteran consisting of service medical records and postservice 
private treatment records and correspondence were previously 
considered and are obviously not new.  Moreover, some private 
medical statements regarding unrelated matters are of no 
merit or probative value.

The remaining pertinent evidence submitted since the RO's 
August 1994 decision, while in some respects is "new" in the 
sense that such evidence was not previously of record, is not 
material.  

In that regard, recently submitted statements from certain 
family members and other of the veteran's friends are 
irrelevant, in that they provide no evidence of any 
relationship between the veteran's post service bronchitis 
and any incident or incidents of his period of service.  

Moreover, the correspondence from Dr. WR serves only to 
reiterate information contained in other prior correspondence 
from that same individual, none of which is currently in 
dispute.

The new medical evidence added to the record for the most 
part refers to episodes of bronchitis at a time dating many 
years following separation from service.  The evidence does 
not show the presence of bronchitis following separation from 
service earlier than 1963, a time frame already established 
by the medical evidence considered previously.  

Importantly, the new evidence submitted by the veteran 
continues to fail to provide competent medical evidence of a 
nexus between any present chronic bronchitis with the acute 
episode of bronchitis noted in the remote period of active 
service or continuity of symptomatology.  

Clearly, any reference to the onset of chronic bronchitis in 
service was recorded as history provided by the veteran 
without any expressed medical opinion as to a past history.  
The Court has held that an assessment based solely on history 
provided by the veteran is of no probative value.  See Reonal 
v. Brown, 5 Vet. App 458 (1993).

Moreover, in LeShore v. Brown, 8 Vet. App. 406 (1995), the 
Court held that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for the purpose of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

Also, the Board notes that following the veteran's separation 
from service in August 1962, the record is without competent 
medical evidence of incurrence or aggravation of chronic 
bronchitis during a period of active duty for training in the 
Air Force Reserves or Army National Guard, nor does the 
veteran contend otherwise.  




In that regard, the Board notes that the pertinent evidence 
shows that on October 3, 1999, while apparently on National 
Guard duty, the veteran sought treatment at a private medical 
facility for respiratory symptoms associated with bronchitis.  
It is unclear whether he was on inactive duty for training or 
active duty for training.  

Inactive duty for training law and regulations only pertain 
to entitlement service connection for injuries incurred or 
aggravated while performing such service and obviously are 
not applicable in this instance.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  

However, even assuming, without conceding, the veteran was on 
active duty for training on October 3, 1999, the private 
medical records at that time show that his symptoms of 
bronchitis were initially treated at that facility three 
weeks earlier when he was not on National Guard duty.  He 
went to the medical center from home at that time.  The 
bronchitis noted on October 3, 1999 was in a resolving 
status.  He was in no acute distress.  Moreover, it was noted 
medically that he would be able to resume his usual duties at 
the National Guard.  

The Board notes that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Clearly, as the veteran's bronchitis was in a resolving state 
when he was seen on October 3, 1999, there was no evidence of 
aggravation of a preexisting bronchitis process at that time 
as there was no competent medical evidence of worsening in 
the underlying condition noted.  Again, it was noted 
medically that he would be able to resume his usual duties at 
the National Guard.  The veteran does not contend otherwise.




Testimony presented by the veteran before a hearing officer 
at the RO in November 1994 is consistent with the previously 
rejected contention that the appellant currently has chronic 
bronchitis which is related to service.  

The veteran's opinion that he has chronic bronchitis which is 
in some way linked to service does not constitute competent 
medical evidence, inasmuch as there is no evidence that he is 
trained in the field of medicine.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The additional evidence submitted by the veteran is not both 
new and material in nature.  This additional evidence to 
include duplicate evidence, hearing testimony, and medical 
documentation, is essentially cumulative in nature, and not 
probative of the issue at hand.  In other words, the evidence 
is not so significant that it must be considered in order to 
fairly decide or to warrant reconsideration of the merits of 
the claim on appeal.

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
chronic bronchitis, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic bronchitis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








 

